DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on December 22nd, 2021.
Claims 1 – 7 are pending in current application.
Claims 1, 6 and 7 are amended.	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
In this instant case, applicant recited claim limitation regarding, “a calculation unit configure to” and “a control unit configured to” are deemed to be interpreted under means plus function for the term provides functional term without precedent structure modifier and using “unit” as generic placeholder along with functional language, “configured to”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4 recites the limitation “a yellow interval” in lines 4.  There is previous precedent antecedent basis for this limitation in the claim.

In this instant case, applicant recited claim limitation regarding, “an yellow interval” has been provided in precedent parent independent claim 1 and therefore provides antecedent basis deficiency.  Applicant is advised to provide further correction to “the yellow interval” in claim 4 furnish the antecedent basis issue.  Appropriate further correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al (JP2006-139707 in view of JPO English Translation) in view of Kenji (JP2008-302849 in view of JPO English Translation).

Regarding claims 1, 6 and 7, Takashi et al shows 
an on vehicle control device configured to control a traveling speed of a vehicle including the on-vehicle control device (See at least Para 0007 for dilemma avoidance control system) comprising: 
an acquisition unit configured to acquire a present light color of a traffic light unit installed at an intersection using a sensor mount on the vehicle (See at least Para 0053 for image processing camera as the camera sensor installed on the vehicle); 
a calculation unit configured to calculate an avoidance position and avoidance speed with respect to a dilemma zone at a time when yellow light starts 
 a control unit configured to execute a first deceleration process of reducing the traveling speed of the vehicle at the avoidance position to a speed equal to or lower than the avoidance speed (See at least figure 2 for avoidance speed execution starts along with yellow light indication for vehicle deceleration reducing vehicle travel speed; see also figure 11 for auto deceleration step S32), in a case where a present position of the vehicle is on an upstream side relative to the avoidance position and the present light color as one of the traffic light color (See at least figure 2 for vehicle current position Xo as upstream toward yellow light position X1 and stop line position 0); 
a sensor mounted on vehicle (See at least Para 0053 for image processing camera as the camera sensor installed on the vehicle); by using a yellow interval of the traffic light unit (See at least figure 2 for acquired information by image processing camera on Para 0053; See also figure 4 for traffic signal information modeled as straight line using distance = yellow light time interval at x coordinate X vehicle speed), a deceleration of the vehicle (See at least figure 7 for vehicle speed control process on second deceleration process on Step 18 while yellow light), a system delay time of the vehicle (See at least Para 0026 for time delay tau from yellow light till driver depressed brake as the system delay);

however, Takashi et al does not further shows the green light is taken into consideration for vehicle avoidance with deceleration process.
Kenji shows the green light is taken into consideration for vehicle avoidance with deceleration process (See at least Figure 18 for green light remaining time/second as margin time along with variable green light into consideration for vehicle deceleration process).  
It would have been obvious for one of ordinary skill in the art, to provide green light status captured by Kenji into vehicle avoidance calculation of Takashi, in order to comprehensive the safety measurement minimized accident as desired by Takashi.


Regarding claim 2, Takashi et al shows the control unit executes a second deceleration process of causing the vehicle to stop before the intersection (See at least figure 2 for vehicle at speed 0 at stop line position), in a case where the present position of the vehicle is on the upstream side relative to the avoidance 

Regarding claim 3, Takahashi et al shows the control unit executes a passage determination process of determining whether or not to cause the vehicle to pass through the intersection (See at least figure 11, Step 3 for processing cycle, step 4 for remaining time, crossing distance and speed calculation), according to the traveling speed of the vehicle at the avoidance position (See at least figure 11, Step 3 for processing cycle, step 4 for remaining time, crossing distance and speed calculation),  in a case where the present position of the vehicle coincides with the avoidance position or is on a downstream side relative to the avoidance position (See at least Figure 2 for upstream position X1 corresponding to yellow light starting position and current vehicle position X0).

Regarding claim 4, Takahashi et al shows the acquisition unit acquires, as traffic signal information at the intersection only the traffic light color or only the traffic light color and a yellow interval and the calculation unit calculates the avoidance position and the avoidance speed by using a straight lines described as Ls= YV where Y is the yellow interval and V is the traveling speed (See at least figure 2 for acquired information by image processing camera on Para 0053; See 

Regarding claim 5, Takahashi et al show the acquisition unit further acquires as traffic signal information at the intersection, traffic signal information in which a minimum number of remaining seconds of the light is different from a maximum number of remaining seconds of the the light, the calculation unit calculates the avoidance position and the avoidance speed by using a straight line as Lsg = (Y+ difference)V; where Y is the yellow interval, difference is the minimum number of remaining second and V is the traveling speed (See at least Figure 2 for alternative different straight line modeled with time difference creating different slope corresponding to vehicle speed); however, Takahashi does not show the the minimum number of remaining second directs to the green light minimum number of remaining second.
Kenji et al shows the vehicle the green light minimum number of remaining second counts into vehicle stopping (See at least figure 18 for green light remaining time/second as margin time for vehicle speed control purpose).
It would have been obvious for one of ordinary skill in the art, to provide green light status captured by Kenji into vehicle avoidance calculation of Takashi, in order to comprehensive the safety measurement minimized accident as desired by Takashi. 


Response to Arguments
	In response to applicant’s remark that Takashi does not shows applicant newly recited claim limitation and Kenji does not shows “the first deceleration process”; however, applicant’s attention is directed Page 6 above where applicant newly recited claim limitation has been addressed above. 
In this instant case, upon further review of recited reference reference, skilled in the art located the newly amended claim subject matter disclosed by Takahashi in view of Kenji addressed above upon further consideration regards applicant newly recited claim limitation. Applicant is invited to further discuss of applicant’s invention.
Further, applicant’s remark states Kenji does not shows the first deceleration process; however, it is noted that it is primary reference Takahashi shows the first deceleration process where the Kenji merely provides supplemental for Primary Takahashi.  Applicant is advised to considered reference as whole rather than one individual reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Ian Jen/Primary Examiner, Art Unit 3664